

	

		III

		109th CONGRESS

		1st Session

		S. RES. 271

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Domenici (for

			 himself, Mr. Dodd,

			 Mr. Stevens, Mr. Akaka, Mr.

			 Warner, Ms. Landrieu,

			 Mr. DeWine, Mr.

			 Lieberman, Mr. Voinovich,

			 Mr. Johnson, Mr. Enzi, Mr.

			 Kerry, Mr. Cochran,

			 Mr. Levin, Mr.

			 Lott, Mr. Biden,

			 Mr. Allen, Ms.

			 Stabenow, Mr. Inhofe,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Rockefeller,

			 Mr. Cornyn, Mr.

			 Burns, Ms. Murkowski,

			 Mr. Alexander, Mr. Talent, Mrs.

			 Dole, Mr. Craig, and

			 Mr. Martinez) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating the week beginning October 16,

		  2005, as National Character Counts Week.

	

	

		Whereas the well-being of the Nation requires that the

			 young people of the United States become an involved, caring citizenry with

			 good character;

		Whereas the character education of children has become

			 more urgent as violence by and against youth increasingly threatens the

			 physical and psychological well-being of the people of the United

			 States;

		Whereas more than ever, children need strong and

			 constructive guidance from their families and their communities, including

			 schools, youth organizations, religious institutions, and civic groups;

		Whereas the character of a nation is only as strong as the

			 character of its individual citizens;

		Whereas the public good is advanced when young people are

			 taught the importance of good character and the positive effects that good

			 character can have in personal relationships, in school, and in the

			 workplace;

		Whereas scholars and educators agree that people do not

			 automatically develop good character and that, therefore, conscientious efforts

			 must be made by institutions and individuals that influence youth, to help

			 young people develop the essential traits and characteristics that comprise

			 good character;

		Whereas, although character development is, first and

			 foremost, an obligation of families, the efforts of faith communities, schools,

			 and youth, civic, and human service organizations also play an important role

			 in fostering and promoting good character;

		Whereas Congress encourages students, teachers, parents,

			 youth, and community leaders to recognize the importance of character education

			 in preparing young people to play a role in determining the future of the

			 Nation;

		Whereas effective character education is based on core

			 ethical values, which form the foundation of democratic society;

		Whereas examples of character are trustworthiness,

			 respect, responsibility, fairness, caring, citizenship, and honesty;

		Whereas elements of character transcend cultural,

			 religious, and socioeconomic differences;

		Whereas the character and conduct of our youth reflect the

			 character and conduct of society, and, therefore, every adult has the

			 responsibility to teach and model ethical values and every social institution

			 has the responsibility to promote the development of good character;

		Whereas Congress encourages individuals and organizations,

			 especially those who have an interest in the education and training of the

			 young people of the United States, to adopt the elements of character as

			 intrinsic to the well-being of individuals, communities, and society;

		Whereas many schools in the United States recognize the

			 need, and have taken steps, to integrate the values of their communities into

			 their teaching activities; and

		Whereas the establishment of National Character Counts

			 Week, during which individuals, families, schools, youth organizations,

			 religious institutions, civic groups, and other organizations would focus on

			 character education, would be of great benefit to the Nation: Now, therefore,

			 be it

		

	

		That the Senate—

			(1)designates the

			 week beginning October 16, 2005, as National Character Counts

			 Week; and

			(2)calls upon the

			 people of the United States and interested groups to—

				(A)embrace the

			 elements of character identified by local schools and communities, such as

			 trustworthiness, respect, responsibility, fairness, caring, and citizenship;

			 and

				(B)observe the week

			 with appropriate ceremonies, programs, and activities.

				

